Citation Nr: 0117251	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  98-13 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability due to Department of Veterans Affairs 
medical treatment.


REPRESENTATION

Appellant represented by:	Robert D. Marcinkowski, 
Attorney


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to April 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In February 1998, the RO 
denied entitlement to compensation under 38 U.S.C. § 1151 for 
additional disability claimed to be due to VA Medical Center 
(VAMC) treatment.  

The issue on appeal was originally before the Board in March 
2000, at which time it was remanded for additional 
evidentiary development.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Veterans Claims Assistance Act (VCAA) mandates that the 
assistance to be provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim provided that there is competent evidence of a current 
disability, an indication that the disability or symptoms may 
be associated with the claimant's active military service and 
the record does not contain sufficient medical evidence to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  

The Board notes there have been changes to the regulations 
pertaining to claims for compensation under 38 U.S.C.A. 
§ 1151.  Earlier interpretations of the statute, embodied in 
regulations, required evidence of negligence or other fault 
on the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 
3.358(c)(3) (1994).  Those provisions were invalidated by the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in the case of Gardner v. 
Derwinski,  1 Vet. App. 584 (1991).  That decision was 
affirmed by both the United States Court of Appeals for the 
Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court.  60 Fed.  Reg. 14,222 (Mar. 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. § 
3.358(c) (1999).  

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 2000); see also  
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations  
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

In this case, the veteran filed his claim for benefits under 
38 U.S.C.A. § 1151 in November 1997.  Therefore, under the 
statute and the opinion of the General Counsel cited above, 
the veteran's claim must be adjudicated under the version of 
38 U.S.C.A. § 1151 extant after the enactment of the 
statutory amendment, i.e., either VA negligence or fault or 
an event not reasonably foreseeable is required for his claim 
to be granted.  

A review of the veteran's numerous statements indicates he is 
alleging that he was injured on several different occasions 
by VA treatment, the failure of VA to treat a disorder and 
the failure to disclose a disorder found during an 
examination.  He is alleging that VA failed to treat him in 
December 1993 and January 1994 after he was involved in an 
automobile accident in November 1993.  He reported that he 
had to consult a private physician in July 1994 who diagnosed 
the presence of brain trauma.  The veteran alleges that he 
experiences headaches, tinnitus, coronary artery disease, 
vertebrae damage and "other symptoms that could possibly 
have been prevented if the V.A. Hospital had treated" him.  
He further alleges that a VA health care practitioner 
"adjusted" his back in February 1995, causing permanent 
injuries.  He is alleging that he was forced to undergo a 
stress test in the fall of 1995 and when the examiner 
increased the speed of the machine, despite the veteran's 
protests, his hip was dislocated, causing more damage.  He is 
alleging that VA failed to inform him that he had coronary 
artery disease.  He alleged that strengthening exercises from 
"Linda" caused him injury.  He reports that Dr. Kiser, a VA 
physician, caused damage when he put two people on either 
side of the veteran and then tapped him on the shoulder, 
causing him to turn around and experience extreme pain and 
damage to the mid back.  He reports that he has limited 
walking ability, he is unable to stand for any length of 
time, and has constant pain as a result of VA treatment.  

Associated with the claims files is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability in the form of the veteran's statements and 
clinical evidence of current disorders.  There is also 
evidence in the form of the veteran's allegations that he has 
additional injuries he allegedly experiences as a result of 
VA treatment and/or failure to treat his disorders.  The 
Board finds, however, that the record does not contain 
sufficient medical evidence to decide the claim.  VA has not 
obtained an opinion as to whether or not the veteran has 
incurred additional injury due to negligence or fault in the 
treatment he received from VA or due to an event not 
reasonably foreseeable.  The Board finds the VCAA requires 
that VA aid the veteran in the development of his claim by 
obtaining a medical opinion as to the claim for compensation 
under 38 C.F.R. § 1151.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(c)), 
request that the veteran supply the 
names, addresses, and approximate dates 
of treatment for medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for injuries 
alleged to be due to VA treatment.  After 
securing any necessary authorization or 
medical releases, the RO should obtain 
legible copies of the evidence from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports. 

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).    

2.  The RO should then arrange for an 
examination by an appropriate specialist.  
All indicated studies must be conducted.  
The claims file, or copies of pertinent 
documents located therein, and a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  It is requested that the 
examiner provide the following opinions:

(a) The degree of medical probability 
that there was any increased or  
additional disability as a result of VA 
treatment or denial of treatment;

(b) If the physician believes that 
increased or additional injury arose out 
of the treatment rendered by VA, identify 
the increment of increased or additional 
disability;

(c) If the physician believes that 
increased or additional disability arose 
out of the treatment rendered by VA, 
identify the degree of medical 
probability that any increased or 
additional disability was proximately 
caused by carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the VA in furnishing the treatment and 
surgery; and

(d) If the physician believes that 
increased or additional disability arose 
out of the treatment rendered by VA, 
identify the degree of medical 
probability that any increased or 
additional disability was reasonably 
foreseeable.

Any opinions expressed must be 
accompanied by a complete rationale.  If 
an opinion can not be expressed without 
resort to speculation, the examiner 
should so indicate.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in this claim.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet.  
App. 566 (1991).

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to benefits under 38 U.S.C.A. 
§ 1151 for additional disability due to 
Department of Veterans Affairs medical 
treatment.

5.  Thereafter, if the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case, and given the 
applicable time to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




